Pee Curiam.
Complainant filed a bill against her husband under the statute for a decree requiring him to pay alimony. He filed a cross-bill praying for divorce on the ground of desertion. By the final decree both bills were dismissed. Prom so much of the decree as dismisses the complainant’s bill she appeals. Defendant has not appealed.
We concur in the views expressed by Vice-Chancellor Learning so far as they relate to the dismissal of complainant’s bill, and the decree in that respect will therefore be affirmed.
For affirmance — The Chancellor, Chief-Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Bogert, Vroom, Green, Gray, Dill — 12.
For reversal — None.